      Case 2:17-cv-10721-JTM-JVM Document 366-2 Filed 04/09/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                      Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                         Section H
                                                   Judge Jane Triche Milazzo
        Plaintiffs,
                                                   Division 1
 v.                                                Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.


          STATEMENT OF UNCONTESTED FACTS IN SUPPORT OF OPDA’S
           MOTION FOR SUMMARY JUDGMENT ON LAZONIA BAHAM’S
         PRESCRIBED CLAIMS THAT DO NOT INVOLVE “DA SUBPOENAS”

       Defendant Jason R. Williams, in his official capacity as Orleans Parish District Attorney

(“OPDA”), through undersigned counsel, respectfully submits this statement of uncontested facts

in support of OPDA’s motion seeking summary judgment dismissing several of Lazonia Baham’s

claims against OPDA based on prescription.

       1.      On October 13, 2015, Jason Napoli filed a “Motion and Order for Material Witness

Bond” requesting Ms. Baham’s arrest as a material witness in connection with Case No. 517-255

in Orleans Parish Criminal District Court. See Exhibit 1, Motion and Order for Material Witness

Bond; see also Doc. No. 52 at ¶¶ 273–274.


                                               1
    Case 2:17-cv-10721-JTM-JVM Document 366-2 Filed 04/09/21 Page 2 of 3




       2.     The motion filed by Mr. Napoli was granted by Judge Laurie White on the same

day, October 13, 2015. See Exhibit 1, Motion and Order for Material Witness Bond; see also Doc.

No. 52 at ¶¶ 273–274.

       3.     Ms. Baham was arrested on December 29, 2015, pursuant to Judge White’s order

that a capias be issued. See Exhibit 1, Motion and Order for Material Witness Bond; Exhibit 2,

Baham Depo., at 124–125; Doc. No. 52 at ¶ 275.

       4.     After Ms. Baham’s arrest on December 29, 2015, she was brought before Judge

White on January 6, 2016, and released that same day. See Exhibit 2, Baham Depo., at 123, 149;

Doc. No. 52 at ¶ 283.

       5.     Ms. Baham testified that, when she was in jail following her arrest, she felt that

something wrong had been done to her, and that she had been “lock[ed] up for nothing.” See

Exhibit 2, Baham Depo., at 127.

       6.     Ms. Baham testified that, when she was in jail following her arrest, she was “trying

to find a lawyer at that time for to try to help me and see what was happening.” See Exhibit 2,

Baham Depo., at 128.

       7.     Ms. Baham met with Mr. Napoli on two occasions in January 2016: first on January

6, 2016, and then a few weeks later. See Exhibit 2, Baham Depo., at 123–124.

       8.     Ms. Baham never met with Mr. Napoli again after January 2016. See Exhibit 2,

Baham Depo., at 123.

       9.     The present lawsuit was filed on October 17, 2017. See Doc. No. 1.




                                               2
Case 2:17-cv-10721-JTM-JVM Document 366-2 Filed 04/09/21 Page 3 of 3




                                     Respectfully submitted,

                                      /s/ John S. Alford
                                     John S. Alford, 31594
                                     622 Baronne Street
                                     New Orleans, Louisiana 70113
                                     Telephone: (504) 605-3810

                                     Counsel for Jason R. Williams (in his
                                     official capacity as Orleans Parish
                                     District Attorney)




                                 3
